IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LAWRENCE CURTIS BAKER JR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0056

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 17, 2015.

An appeal from an order of the Circuit Court for Jackson County.
William L. Wright, Judge.

Lawrence Curtis Baker Jr., pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C. J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.